Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 1 of 9 PageID #: 1337




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division


 MICHAEL F. CRUM,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )        Case No.    1:19-cv-2045-JRS-TAB
                                                      )
 SN SERVICING CORPORATION,                            )
 FAY SERVICING, LLC., PLANET HOME                     )
 LENDING, LLC, EQUIFAX INFORMATION                    )
 SERVICES, LLC, HOME SERVICING, LLC,                  )
 And U.S. BANK TRUST, NA, as Trustee of the           )
 SCIG Series III Trust,                               )
                                                      )
               Defendants                             )


                    PLAINTIFF’S RESPONSE IN OPPOSITION TO
                DEFENDANT U.S. BANK TRUST, NA’S MOTION DISMISS

        Plaintiff, Michael Crum (“Crum”), by counsel, submits this Response in Opposition to

 the Motion to Dismiss submitted by Defendants, SN Servicing Corporation (“SN”) and U.S.

 Bank Trust National Association, as Trustee of the SCIG Series III Trust (“U.S. Bank”) (both

 collectively referenced herein as the “Defendants”). Defendants seek to dismiss Counts VI and

 XIII of the First Amended Complaint (“FAC”).             For the reasons set forth below, Crum

 respectfully requests the Court deny the Motion to Dismiss in all respects.

                                        INTRODUCTION

        This case concerns U.S.’s pattern of recurrent mistreatment of Crum as a borrower over a

 number of years via its agent SN by: (a) wrongfully assessing expenses and charges to his loan

 both pre- and post-bankruptcy; (b) wrongfully failing to accept and apply payments made by



                                                     1
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 2 of 9 PageID #: 1338



 Crum for the Loan post-bankruptcy; (c) wrongfully creating a manufactured state of default

 under the Loan because of its wrongful acts and omissions; (d) wrongfully and repeatedly

 making demands and attempting to collect on the Loan even though it was not in default; and (e)

 twice wrongfully attempting to foreclose on Crum’s home regardless of the fact that Crum had

 tendered every post-bankruptcy payment on the Loan in a timely and adequate manner. These

 wrongful acts and omissions by U.S. Bank and its agents have caused Crum emotional distress

 and financial damage.

        The main thrust and strategy of the Defendants’ Memorandum in Support of its Motion to

 Dismiss is suggest the delinquency at issue not result from any misapplication of payments or

 any error in or after the bankruptcy. Instead, they contend because the Chapter 13 Trustee only

 made 58 post-petition mortgage payments during the 60 month Plan that Crum did not cure his

 previous delinquency. But this assertion, a question of fact not properly determined at this stage

 of these proceedings, ignores Crum’s allegation that he nonetheless paid all amounts due. This is

 because not only did the Defendants’ misapply payments, the Proof of Claim sought sums not

 actually owed. The Chapter 13 Trustee did its job, the Defendants did not.

                                       LEGAL STANDARD

        A properly pleaded complaint must provide a “short and plain statement of the claim

 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed factual allegations, it demands

 more than “labels and conclusions” or a “formulaic recitation of the elements of a cause of

 action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual allegations must be enough to rise

 above the speculative level.” Twombly, 550 U.S. at 555.         To survive a motion to dismiss, a

 complaint must “contain [] enough facts to state a claim to relief that is plausible on its face.”



                                                      2
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 3 of 9 PageID #: 1339



 Iqbal, 556 U.S. at 696 (internal quotation marks and citation omitted). “Determining whether a

 complaint states a plausible claim for relief will . . . be a context-specific task that requires the

 [district] court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A

 complaint or individual claim should be dismissed without leave to amend only when “it is clear

 . . . that the complaint could not be saved by amendment.”

          In the event the court finds that dismissal is warranted, the court should grant the plaintiff

 leave to amend unless amendment would be futile. Ford v. Neese, 119 F.3d 560, 563 (7th Cir.

 1997).

                                             ARGUMENT

          A. Crum has adequately plead a claim for violation of TILA

          The Defendants’ contend Crum’s TILA based claims must be dismissed because it is an

 assignee, not a creditor. While it may be true U.S. Bank is, generally speaking, an assignee, this

 argument employs an impermissibly narrow reading of the statute and disregards authority

 wherein assignees were found to be liable for the acts and omissions of their servicers in

 situations nearly identical those alleged here. See, e.g., St. Breux v. U.S. Bank N.A, 919 F. Supp.

 2d 1371 (S.D. Fla. 2013) (“If an assignee were not responsible for its servicer’s conduct, no party

 could be liable.”); see also Justice v. SN Loan Serv., L.L.C., 2014 WL 526143 (S.D. Ohio Feb. 7,

 2014) (refusing to dismiss claim against assignee for servicer’s violations of 15 U.S.C. § 1638g);

 Cenat v. U.S. Bank, N.A., 930 F. Supp. 2d 1347 (S.D. Fla. 2013) (absolving assignee from

 liability for servicer’s violations would “allow assignees to retain the sloppiest servicers without

 any risk.”); R.G. Fin Corp. v. Vergara-Nunez, 446 F.3d 178, 187 (1st Cir. 2006) (“Typically, a

 mortgage servicer acts as the agent of the mortgagee to effect collection of payments on the

 mortgage loan.”).



                                                        3
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 4 of 9 PageID #: 1340



            In the present case, the alleged conduct underpinning Crum’s TILA claims includes U.S.

 Banks’ failure to promptly credit payments pursuant to 15 U.S.C. § 1639f, failure to send

 periodic mortgage statements pursuant to 15 U.S.C. § 1639f, and failure to provide a timely

 payoff statement pursuant to § 1639g. These acts and omissions are alleged to have been

 committed by U.S. Bank itself and, alternatively, by its agent SN for which it is vicariously

 liable.1

            U.S. Bank offers two cases in support of its position that assignees are exempt from

 liability under TILA: Vincent v. The Money Store, 736 F.3d 88, 109 (2d Cir. 2013) and Signori

 v. Federal Nat. Mortg. Ass’n, 934 F.Supp.2d 1364, 1367-68 (S.D. Fla. 2013). However, these

 two cases represent a small sliver of the split of authority nationwide and particularly within the

 Southern District of Florida. A detailed analysis of the opinions and this split can be found in

 Lucien v. Federal Nat. Mortg. Ass’n, 21 F. Supp. 3d 1379 (S.D. Fla. 2014). As noted by District

 Judge Paul C. Huck:

            The courts that have considered this issue have reached different conclusions, but
            all agree that the statute, as drafted, makes little sense. Judge Scola and the
            Second Circuit have chosen to apply the statute literally, and held that assignees
            cannot be liable under TILA for obligations that arose after the assignment took
            place because, by definition, those violations could not have been “apparent on
            the face of the disclosure statements” provided by the original creditor. Vincent v.
            The Money Store, 736 F.3d 88, 109 (2d Cir.2013); Signori, 934 F.Supp.2d at 1368
            (Scola, J.); Alaimo, 2014 WL 930787, at *3 (Scola, J.); Alaimo, 2014 WL
            930787, at *3 (Scola, J.). Both courts note that such a construction creates a
            loophole for assignees, but reason that it is up to Congress to close that loophole.
            Judges Dimitrouleas and Marra, and one decision out of the Northern District of
            California have held that assignees can be liable for servicing failures, reasoning
            that creditors and assignees are identically situated with regards to post-
            origination violations, and should be treated the same under the statute. Runkle,
            905 F.Supp.2d at 1333 (Dimitrouleas, J.); St. Breux v. U.S. Bank N.A., 919
            F.Supp.2d 1371 (S.D.Fla.2013) (Dimitrouleas, J.); Cenat, 930 F.Supp.2d at 1355


            1
           Courts applying TILA have uniformly held that there is no servicer liability under TILA. Khan,
 849 F. Supp. 2d 1379 (“TILA, however, does not impose liability on servicers, but rather provides a
 private cause of action against “creditors who fail [ ] to comply with any requirement imposed…”).

                                                         4
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 5 of 9 PageID #: 1341



        (Marra, J.); Hillery, 2010 WL 1222739, at *4; Rinegard–Guirma, 2012 WL
        1110071, at *10.

        U.S. Bank seeks a narrow interpretation of the relevant provisions of TILA and

 the corresponding regulations. But such a narrow reading is inconsistent with the general

 rule that as a remedial law TILA is designed to protect consumers and thus should be

 liberally construed. See, e.g., Hauk v. JP Morgan Chase Bank United States, 552 F.3d

 1114 (9th Cir. 2009) (“To effectuate TILA's purpose, a court must construe ‘the Act's

 provisions liberally in favor of the consumer’ and require absolute compliance by

 creditors.”); Rand Corp. v. Yer Song Moua, 559 F.3d 842, 845 (8th Cir. 2009) (“TILA ...

 was passed by Congress as a consumer protection act, and its provisions, as well as

 Regulation Z, are remedial legislation, to be construed broadly in favor of consumers.”);

 Roberts v. Fleet Bank, 342 F.3d 260, 266 (3d Cir. 2003) (“As the TILA is a remedial

 consumer protection statute, we have held it should be construed liberally in favor of the

 consumer.”) (internal quotation marks omitted); Begala v. PNC Bank, Ohio, N.A., 163

 F.3d 948, 950 (6th Cir.1998) (“We have repeatedly stated that TILA is a remedial statute

 and, therefore, should be given a broad, liberal construction in favor of the consumer.”).

        B. The statutory provisions and regulations cited by Crum do not explicitly
           disclaim liability for U.S.

        The Defendants simultaneously argus that TILA and the applicable regulations cited by

 Crum disclaim liability for U.S. Bank because it was not the “creditor” or “servicer” of his loan.

 While a very narrow and literal reading of the relevant regulations could cause one to reach such

 a conclusion, U.S. Bank’s interpretation obfuscates the remedial purpose of TILA and canons of

 statutory construction. In addition, as detailed above, because Crum has plausibly plead a

 principle-agent relationship, much of U.S. Bank’s arguments are misleading. As was discussed



                                                      5
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 6 of 9 PageID #: 1342



 above, TILA should be given a broad, as opposed to narrow, reading in order to effectuate its

 intent.

           Here, Crum has plausibly plead TILA violations based upon U.S. Bank’s: (i) failure to

 promptly credit payments pursuant to 15 U.S.C. § 1639f; (ii) failure to send periodic mortgage

 statements pursuant 15 U.S.C. § 1638f; (iii) failure to provide a timely and accurate payoff

 statement within 7 business as required by 15 U.S.C. § 1639g. Each, which specific reference to

 the corresponding statutory language, are discussed.

                      Duty to Promptly Credit Payments (15 U.S.C. § 1639f)

           Crum alleges U.S. Bank, by and through its authorized agent SN, has failed to promptly

 credit his monthly mortgage payments as required by 15 U.S.C. § 1639f.               U.S. seeks the

 dismissal of Crum’s claim(s), citing the plain language of the statute, because U.S. contends “the

 statute only applies to servicers, not creditors or assignees.” U.S. offers no other authority in

 support of this position and it ignores that Crum has plead that U.S. Bank has a principal-agent

 relationship with SN. Further, U.S. Bank does not contend, nor offer authority to support that, it

 cannot be held vicariously liable for the acts of its servicer and agent, SN (or its predecessors).

            Duty to Timely Provide An Accurate Payoff Statement (15 U.S.C. § 1639g)

           Crum alleges he mailed one or more letters to U.S. Bank, by and through its authorized

 agents, seeking a payoff statement and that SN failed to respond in violation of 15 U.S.C §

 1639g. Specifically, Section 1639g provides that “[a] creditor or servicer of a home loan shall

 send an accurate payoff balance within a reasonable time, but in no case more than 7 business

 days, after the receipt of a written request for such balance from or on behalf of the borrower.”

 U.S. Bank seeks the dismissal of Crum’s claimed violation(s) of 15 U.S.C § 1639g, citing 12

 C.F.R. 1026.36(c)(3), because U.S. Bank contends it is not a “creditor or assignee that …



                                                       6
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 7 of 9 PageID #: 1343



 currently own[s] the mortgage loan or the mortgage servicing rights.” However, this argument is

 without merit. Crum has plausibly pled that U.S. Bank owned his mortgage loan, that U.S.

 retained Fay and SN to service the loan on its behalf, and that U.S. Bank has a principal-agent

 relationship with U.S. Bank.

                Duty to Send Periodic Mortgage Statements (15 U.S.C. § 1638f)

        Crum alleges U.S. Bank, by and through its authorized agents, has failed to provide him

 with one or more periodic mortgage statements as required by 15 U.S.C. § 1638f. Section 1638f

 provides that “[a] creditor or servicer of a home loan shall send an accurate payoff balance

 within a reasonable time, but in no case more than 7 business days, after the receipt of a written

 request for such balance from or on behalf of the borrower.” U.S. seeks the dismissal of Crum’s

 claimed violation(s) of 15 U.S.C § 1638f, citing 12 C.F.R. 1026.41(a)(2), as it contends it is not a

 “creditor or assignee that … currently own[s] the mortgage loan or the mortgage servicing

 rights.” However, this argument is without merit. Crum has plausibly pled that U.S. bank owned

 his mortgage loan, that U.S. Bank retained SN (and its predecessors) to service the loan on its

 behalf, and that U.S. Bank has a principal-agent relationship with SN.

                                          CONCLUSION

        Accepting Crum’s allegations as true, as the Court must at the motion to dismiss stage,

 Crum has pled plausible claims for relief under TILA and for violation of the bankruptcy

 discharge. Specifically, the operative Complaint adequately alleges facts sufficient to support

 Crum’s claims for violations of 15 U.S.C. § 1639f (failure to promptly credit payments), 15

 U.S.C. § 1639f (failure to send periodic mortgage statements), 15 U.S.C. § 1639g (failure to

 provide a timely payoff statement), and 12 C.F.R. 1026.20(c) (failure to send interest rate and

 payment chang notices). Crum concedes she has failed to adequately alleged a violation of 15



                                                      7
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 8 of 9 PageID #: 1344



 U.S.C. § 1638a. In light thereof, Crum respectfully requests this Court DENY Defendant U.S.

 Bank’s Motion to Dismiss for Failure to State a Claim in all respects. However,

        , should the Court grant Defendant’s Motion to Dismiss, in whole or in part,

 Crum respectfully requests leave to amend his Complaint of any deficiencies.

                                             Respectfully submitted,

                                             /s/ Travis W. Cohron
                                             Travis W. Cohron, No. 29562-30
                                             CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                             320 N. Meridian Street, Suite 1100
                                             Indianapolis, IN 46204
                                             Telephone: (317) 637-1321
                                             tcohron@clarkquinnlaw.com
                                             Counsel for the Plaintiff




                                                    8
Case 1:19-cv-02045-JRS-TAB Document 55 Filed 12/12/19 Page 9 of 9 PageID #: 1345



                                CERTIFICATE OF SERVICE

         I hereby certify that on December 12, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be made on all ECF-registered counsel by operation of
 the Court’s electronic filing system. Parties may access this filing through the Court’s system.

 David W. Patton
 John D. Waller
 WOODEN MCLAUGHLIN LLP
 david.patton@woodenlawyers.com
 john.waller@woodenlawyers.com
 Counsel for Fay Servicing, LLC

 Pamela A. Paige
 PLUNKETT COONEY, P.C.
 ppaige@plunkettcooney.com
 Counsel for SN Servicing Corporation and US Bank Trust National Association

 Jill A. Sidorowicz
 NOONAN & LIBERMAN, LTD.
 jsidorowicz@noonanandlieberman.com
 Counsel for Planet Home Lending, LLC

                                             /s/ Travis W. Cohron
                                             Travis W. Cohron, No. 29562-30




                                                    9
